Citation Nr: 1719427	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-49 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for migraine headaches prior to June 20, 2012.

2.  Entitlement to service connection for numbness of the left side of the body, to include as due to herbicide exposure and secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim has since been transferred to the Buffalo RO.

In June 2011, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder. 

In June 2012 and May 2014, these matters were remanded for further development.

In a March 2016 decision, the Board denied entitlement to a rating higher than 10 percent for migraine headaches, to include on an extraschedular basis, prior to June 20, 2012; granted an 30 percent for migraine headaches for the period from June 20, 2012, to the present; and denied service connection for numbness of the left side of the body, to include as a result of herbicide exposure.  Thereafter, the Veteran appealed only that portion of the decision that denied entitlement to a rating higher than 10 percent for migraine headaches prior to June 20, 2012 and service connection for numbness of the left side of the body to the United States Court of Appeals for Veterans Claims (Court). 

In a December 2016 Joint Motion for Partial Remand (Joint Motion), the Parties asked that the portion of the Board's decision that denied entitlement to a disability rating higher than 10 percent prior to June 20, 2012 for the Appellant's service-connected migraine headaches and denied entitlement to service connection for numbness of the left side of the body, be vacated and Remanded to the Board for readjudication and disposition consistent with the Joint Motion.

In December 2016, the Court granted the Joint Motion and vacated the requested portions of the May 2016 Board decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with the Joint Motion.

In May 2017, the Veteran submitted additional VA treatment records to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304 (c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

The issue of entitlement to service connection for numbness of the left side of the body, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from November 24, 2008 to June 20, 2012, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSION OF LAW

For the period from November 24, 2008 to June 20, 2012, a rating of 30 percent, but no higher, is warranted for a headache disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  In addition, the Veteran was afforded a VA examinations in February 2009 and June 2012.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Procedural History

Before addressing the merits of this appeal, the Board must explain the procedural history of this case: The Board adjudicated the issue now before it in a March 2016 decision, in which the Board denied entitlement to a rating higher than 10 percent for migraine headaches, to include on an extraschedular basis, prior to June 20, 2012 and granted a 30 percent for migraine headaches for the period from June 20, 2012.

In the March 2016 JMR, the Parties found that in denying a rating higher than 10 percent for migraine headaches prior to June 20, 2012, the Board relied on the findings from a June 20, 2012 VA examination which evaluated the severity of the headaches.  The Board found that the Appellant's report to the June 2012 VA examiner that he had to leave work early and/or lie down constituted a prostrating attack consistent with a 30 percent rating under DC 8100.

The Parties agree that remand is required because the Board did not adequately address whether the evidence supported the assignment of a rating higher than 10 percent for migraine headaches prior to June 20, 2012.  Specifically, although the Board acknowledged that the Veteran reported having 4-5 headaches per month in the months prior to June 20, 2012 VA examination, it did not address whether any of those headaches were prostrating, nor did they address the Veteran's wife's report to the June 2012 VA examiner that Appellant had experienced 8-9 headaches in the month preceding the VA examination.

In the instant decision, the Board endeavors to address precisely what the Parties found deficient in the now vacated March 2016 Board decision that denied entitlement to a rating higher than 10 percent for migraine headaches prior to June 20, 2012.  The Board has left essentially unchanged those parts of the previous decision (for example the due process section and the recitation of facts, for which no problems were indicated) that the Parties did not address in the JMR.

Analysis

In this case, as previously stated, the Veteran claims that his service-connected headache disability is more severe than his current 10 percent rating prior to June 20, 2012, indicates.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 8100 contemplates migraine headaches.  Under this Diagnostic Code, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating"; nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

Turning to the merits of the claim, VA treatment records include an April 2008 report which indicates that he was unable to attend a group therapy session due to a migraine headache.  A December 2008 report indicates an impression of chronic daily migraines with radiation from the forehead to both temples.

On February 2009 VA neurological disorders examination, the Veteran stated that his headaches had gotten progressively worse and light and noise made the headaches even worse.  He also reported a burning sensation at left lateral side of head, and burning sensation and feeling of half asleep at left arm, hand, fingers and left lateral hip and upper thigh area.  He reported having migraines weekly during the previous 12 months, lasting several hours, but not prostrating. Rather, he said that he was able to do ordinary activities and did not endorse the need to lie down during his headaches. 

On physical examination, all findings were within normal limits.  The examiner found that the Veteran did not experience characteristic prostrating headaches.  While the effect on his occupation was deemed significant, the examiner nonetheless opined that he experienced symptoms no greater than decreased concentration, vision difficulty and pain.  His VA treatment records contain no evidence that he experienced prostrating attacks at that time.

VA treatment records include a February 2012 report indicates that migraines were adequately controlled with medication.  Another February 2012 report indicates that he still had headaches during the week.

On June 2012 VA headaches Disability Benefits Questionnaire examination, the Veteran and his wife reported that since the last VA examination in February 2009 the Veteran's migraines had increased.  They both reported that in the past one month period, he had 8 to 9 migraine headaches and that the months prior he had 4 to 5 migraines.  He stated that if he had a migraine at work he would take a couple of hours of rest and go return to work.  If it happened at home, he would nap for 8 to 9 hours.

Accordingly, in light of the points raised by the JMR, and consideration of the lay and medical evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that for the period from November 24, 2008 to June 20, 2012, the Veteran is entitled to a disability of 30 percent, but no higher, for his migraine headaches. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his headache disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain and limitations on activities of daily living due to his headache disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  While the Veteran clearly has problems with this disability, this fact does not provide evidence in support of extraschedular consideration.  If he did not have problems, there would be no basis for the current evaluation, or even a compensable evaluation. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  


ORDER

From November 24, 2008 to June 20, 2012, a rating of 30 percent, but no higher, for migraine headaches, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As stated in the Introduction, with regard to the Veteran's claim for service connection for numbness of the left side of the body, to include as due to herbicide exposure, in the December 2016 Joint Motion the Parties stated that in the March 2016 decision the Board failed to address whether service connection for numbness of the left side of the body was warranted as secondary to the Veteran's service-connected migraine headaches.  The Parties noted that a November 2008 VA primary care note included a diagnosis of headaches with subjective left-sided head tingling and numbness of the upper and lower extremities.

In light of points raised by the Parties in the December 2016 Joint Motion, the Board finds that a remand is required to determine whether the Veteran's numbness of the left side of the body is caused or aggravated by his service-connected migraine headaches.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination which addresses the nature and etiology of any complaints of numbness of the left side of the body.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Is it at least as likely as not (50 percent or more probability) that any diagnosed disability manifested by numbness and tingling of the left side of the body is (a) proximately due to or the result of the Veteran's service-connected migraines, or (b) aggravated or permanently worsened by his service-connected migraine.

If it is determined that the numbness and tingling of the left side of the Veteran's body is related to a service-connected migraine headaches, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


